



Exhibit 10.13K



BANC OF CALIFORNIA, INC.
2013 OMNIBUS STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
(PERFORMANCE-BASED)
RS No. ______
Shares of Restricted Stock are hereby awarded pursuant to this Restricted Stock
Agreement (the “Agreement”) on ________, 20__by Banc of California, Inc. (f/k/a
First PacTrust Bancorp, Inc.), a Maryland corporation (the “Company”), to
__________ (the “Grantee”), in accordance with the following terms and
conditions:
1.Share Award. The Company hereby awards to the Grantee _____ shares of
restricted Common Stock pursuant to the Banc of California, Inc. (f/k/a First
PacTrust Bancorp, Inc.) 2013 Omnibus Stock Incentive Plan, as the same may be
amended from time to time (the “Plan”), and upon the terms and conditions and
subject to the restrictions in the Plan and as hereinafter set forth (the
“Restricted Stock” or the “Shares”). A copy of the Plan, as currently in effect,
is incorporated herein by reference and is attached hereto. Capitalized terms
used herein which are not defined in this Agreement shall have the meaning
ascribed to such terms in the Plan.
2.Restrictions on Transfer and Restricted Period. Except as otherwise provided
in Section 3 or Section 8 of this Agreement, during the period commencing on the
date of this Agreement and terminating on ______________, 20___ (the “Restricted
Period”), Shares with respect to which the Restricted Period has not lapsed may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the Grantee. Shares with respect to which the Restricted Period
has lapsed shall sometimes be referred to herein as “vested.”
Except as otherwise provided in Section 3 or Section 8 of this Agreement,
provided that the Grantee is then serving as a director, officer, employee or
consultant of the Company or any Subsidiary or Affiliate, Shares shall become
vested based on the level of achievement of the performance goal[s] specified in
Annex A hereto (the “Performance Goal[s]”) during the performance period[s]
specified in Annex A hereto (the “Performance Period[s]”). As soon as
practicable following the end of the applicable Performance Period, the
Committee shall determine (a) whether, and to what extent, the Performance
Goal[s] for the Performance Period [has/have] been achieved, and (b) the extent
to which Shares have accordingly become vested. Such determination shall be
final, conclusive and binding on the Grantee and on all other persons.
The Shares are subject to forfeiture until they vest. Except as otherwise
provided herein, the Shares will vest and become non-forfeitable on the date[s]
the Committee certifies the achievement of the Performance Goal[s] in accordance
with this Section 2, subject to (a) determination by the Committee of the
achievement of the minimum threshold Performance Goal[s] for vesting set forth
in Annex A hereto, and (b) the Grantee not experiencing a Termination of
Employment prior to the date that the Committee certifies the achievement of the
Performance Goal[s].



--------------------------------------------------------------------------------



3.Termination of Employment. [Upon the Grantee’s Termination of Employment for
any reason other than due to death or Disability, the outstanding Shares of
Restricted Stock shall become forfeited. In the event that the Grantee’s
Termination of Employment is due to death or Disability, all restrictions
relating to such Restricted Stock shall lapse as of the date of such Termination
of Employment and the Restricted Stock shall become fully Vested as of such
date.]
4.Issuance of the Shares. Promptly after the date of this Agreement, the Company
shall recognize the Grantee’s ownership of the Shares through (i) a crediting of
the Shares to a book entry account maintained by the Company (or its transfer
agent or other designee) for the benefit of the Grantee, with appropriate
electronic notation of the restrictions on transfer provided herein, or another
similar method, or (ii) the issuance of a certificate representing the Shares in
the name of the Grantee, bearing the appropriate legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Banc of California, Inc. (f/k/a First PacTrust Bancorp, Inc.) 2013 Omnibus Stock
Incentive Plan and an Award Agreement. Copies of such Plan and Award Agreement
are on file at the offices of Banc of California, Inc., 18500 Von Karman Ave,
Suite 1100, Irvine California 92612.”
The Grantee agrees that simultaneously with the execution of this Agreement, the
Grantee shall execute the stock power attached hereto and that the Grantee shall
promptly deliver such stock power to the Company. The Grantee further agrees to
execute and deliver any and all additional stock powers and/or other instruments
as the Company from time to time requests as it may, in its judgment, deem to be
advisable to fulfill the purposes of this Agreement.
5.Grantee’s Rights. Subject to all limitations provided in this Agreement, the
Grantee, as owner of the Shares during the Restricted Period, shall have all the
rights of a stockholder, including, but not limited to, the right to receive all
dividends and other distributions paid on the Shares and the right to vote such
Shares. If any such dividends or distributions are paid in Shares, such Shares
shall be subject to the same restrictions then applicable to the Shares with
respect to which they were paid.
6.Vesting. Upon Shares becoming vested, the Company shall release such Shares to
the Grantee (i) by appropriate transfer to an unrestricted book entry account
maintained by the Company (or its transfer agent or other designee) for the
benefit of the Grantee (or, if the Grantee is deceased, to the Grantee’s legal
representative) or by other appropriate electronic notation of the lapse or
expiration of the Restricted Period with respect to such Shares, (ii) by
delivering to the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) a certificate issued in respect of such Shares (without
any legend contemplated by Section 4 above), or (iii) by any other means deemed
appropriate by the Company.
7.Adjustments. In the event of a Corporate Transaction or Share Change, the
Restricted Stock shall be adjusted as and to the extent provided in Section 3(d)
of the Plan.

-2-

--------------------------------------------------------------------------------



8.Effect of Change in Control. [The treatment of these Shares upon and following
a Change in Control shall be as and to the extent provided in Section 10 of the
Plan.] Notwithstanding the foregoing, no Shares which have previously been
forfeited shall thereafter become vested.
9.Delivery and Registration of Shares. The Company’s obligation to deliver the
Shares hereunder shall, if the Committee so requests, be conditioned upon the
receipt of a representation that the Grantee or any other person to whom such
Shares are to be delivered is acquiring the Shares without a view to the
distribution thereof. In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such Shares or other action eliminating the necessity of such
representation under the Securities Act of 1933, as amended, or other securities
law or regulation. The Company shall not be required to deliver any Shares
hereunder prior to (i) the listing or approval for listing upon notice of
issuance of the Shares on the Applicable Exchange, (ii) any registration or
other qualification of such Shares under any state or federal law, rule or
regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, determine to be necessary or advisable and (iii) obtaining
any other consent, approval, or permit from any state or federal government
agency which the Committee shall, in its absolute discretion after receiving the
advice of counsel, determine to be necessary or advisable.
10.Plan and Plan Interpretations as Controlling. The Shares hereby awarded and
the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations made in the discretion of the Committee shall be binding and
conclusive upon the Grantee or the Grantee’s legal representatives with regard
to any question arising hereunder or under the Plan.
11.Clawback. All Shares of Restricted Stock granted pursuant to this Agreement
shall be subject to any clawback, recoupment or forfeiture provisions (i)
required by law or regulation and applicable to the Company or its Subsidiaries
or Affiliates as in effect from time to time or (ii) set forth in any policies
adopted or maintained by the Company or any of its Subsidiaries or Affiliates as
in effect from time to time.
12.Grantee Service. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company or any Subsidiary or Affiliate to terminate the
Grantee’s employment or service at any time, nor confer upon the Grantee any
right to continue in the employ or service of the Company or any Subsidiary or
Affiliate.
13.Withholding Tax. Upon Shares becoming vested (or at any such earlier time, if
any, that an election is made by the Grantee under Section 83(b) of the Code, or
any successor provision thereto), the Company may withhold from any payment or
distribution made hereunder sufficient Shares to cover any applicable
withholding and employment taxes, or require the Grantee to remit to the Company
an amount sufficient to satisfy such taxes. The Company shall have the right to
deduct from all dividends paid with respect to Shares the amount of any taxes
which the Company is required to withhold with respect to such dividend
payments, or require the Grantee to remit to the Company an amount sufficient to
satisfy such taxes.

-3-

--------------------------------------------------------------------------------



14.Notices. All notices hereunder to the Company shall be delivered or mailed to
it addressed to the Secretary of Banc of California, Inc., 18500 Von Karman
Avenue, Suite 900, Irvine, California 92612. Any notices hereunder to the
Grantee shall be delivered personally or mailed to the Grantee’s current address
according to the Company’s personnel files. Such addresses for the service of
notices may be changed at any time, provided written notice of the change is
furnished in advance to the Company or to the Grantee, as the case may be.
15.Severability. The various provisions of this Agreement are severable in their
entirety. Any judicial or legal determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.
16.Governing Law; Headings. This Agreement and actions taken hereunder shall be
governed by and construed in accordance with the laws of the State of Maryland,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.
17.Amendment. This Agreement may be amended or modified by the Committee at any
time; provided, that, no amendment or modification that materially impairs the
rights of the Grantee as provided by this Agreement shall be effective unless
set forth in writing signed by the parties hereto, except such an amendment made
to cause the terms of this Agreement or the Restricted Stock granted hereunder
to comply with applicable law (including tax law), Applicable Exchange listing
standards or accounting rules. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.
18.Grantee Acceptance; Counterparts. The Grantee shall signify the Grantee’s
acceptance of the terms and conditions of this Agreement by signing in the space
provided below, by signing the attached stock power, and by returning a signed
copy hereof and of the attached stock power to the Company at the address set
forth in Section 14 above. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.
19.[Section 162(m). This Award is intended to be a Qualified Performance-Based
Award and all compensation hereunder is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code. Notwithstanding anything herein to the contrary, this Award shall be
interpreted, operated and administered in a manner consistent with this
intention.]
[Signature page follows]

-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
BANC OF CALIFORNIA, INC.
By:        
ACCEPTED
____________________________________
____________________________________
(Street Address)
____________________________________
(City, State and Zip Code)

-5-

--------------------------------------------------------------------------------



ANNEX A - PERFORMANCE-BASED VESTING SCHEDULE



-6-